DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 24-43, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 recites the limitation “wherein is the illumination is produced” in line 3 of the claim.  This limitation appears to contain a missing word or an extra word.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the validation device" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the validation " in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the currency item" in lines 3, 4, 5 and 10, respectively, of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 36 recites the limitation "the point of sale system" in lines 4, 7, 9 and 13, respectively, of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 40 recites the limitation "the validation device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24-29, 31, 34, 35, 38, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, and further in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee”.

As per claim 24, Liou discloses a device, comprising: 
a processor (Liou, ¶0006, computer) configured to: 
capture, via an image sensor, an image of an item (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor … the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable); 
adjust a mode of operation of the device, wherein the device is capable of operating in either an indicia-reading mode or a currency validation (CVAL) mode (Liou, Figure 1; Liuo, Figure 2; Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register, which not only can scan the barcode label on goods but also can check the paper money received at the same time; Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function); 
detect presence or absence of an indicia item within at least one captured image (Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function);
in response to detecting the presence of the indicia item, operate the device in the indicia-reading mode to read at least one indicia (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable);
in response to detecting the absence of the indicia item, operate the device in the currency validation (CVAL) mode to validate a currency item (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function).
Liou does not explicitly disclose the following limitations as further recited however Lee discloses 
capture, via an image sensor, a plurality of images of an item (Lee, ¶0010, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liou to include the plurality of captured images as taught by Lee in order to provide a sufficient number of images for comparison with a database of images for currency validation (Lee, ¶0010). 

As per claim 25, Liou and Lee disclose the device according to claim 24, comprising a user-interface subsystem communicatively coupled to the processor for displaying at least one of: (i) a result of validation and (ii) feedback to facilitate positioning of at least one of: the validation device and the item (Lee, ¶0124, The output 950 outputs the possibility of the counterfeit bill, thereby enabling the user to identify the counterfeit bill. The output 950 may be a Liquid Crystal Display (LCD)).

As per claim 26, Liou and Lee disclose the device according to claim 24, wherein the device comprises an illumination subsystem configured to produce an illumination that illuminates the item in a field of view, and wherein is the illumination is produced having a spectral profile from a plurality of different spectral profiles (Lee, ¶0027, the portable terminal receives an image photographed using infrared rays, and an image photographed using visible rays; Lee, ¶0028, the portable terminal may irradiate infrared rays corresponding to various wavelengths to the bill; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays; Lee, ¶0116, The camera 920 photographs an image of a bill using visible rays and an image of the bill using infrared rays).

As per claim 27, Liou and Lee disclose the device according to claim 26, wherein each different spectral profile of the plurality of different spectral profiles is controlled via at least one of: at least one first optical filter and at least one light source, wherein the at least one first optical filter is positioned in front of the at least one light source (Lee, ¶0030, the portable terminal may include a visible ray cut filter and an infrared ray cut filter; Lee, ¶0031, When the portable terminal receives a photographing instruction from a user, the visible rays cut filter and the infrared rays cut filter may sequentially suppress incident light through the light receiving device).

As per claim 28, Liou and Lee disclose the device according to claim 27, wherein the at least one first optical filter is mechanically movable to change the spectral profile of the illumination (Lee, Figure 10; Lee, ¶0032, the visible ray cut filter and the infrared ray cut filter may be connected to a high-speed motor).

As per claim 29, Liou and Lee disclose the device according to claim 24, wherein the device comprises at least one second optical filter positioned in front of the image sensor along a return path, wherein the at least one second optical filter is configured to be rotatable to control a spectral profile of light reaching the image sensor (Lee, Figure 10; Lee, ¶0030, the portable terminal may include a visible ray cut filter and an infrared ray cut filter; Lee, ¶0031, When the portable terminal receives a photographing instruction from a user, the visible rays cut filter and the infrared rays cut filter may sequentially suppress incident light through the light receiving device; Lee, ¶0032, the visible ray cut filter and the infrared ray cut filter may be connected to a high-speed motor).

As per claim 31, Liou and Lee disclose the device according to claim 24, comprising an aiming subsystem communicatively coupled to a mode-selection switch and having one or more aiming-light sources and an optical assembly for projecting (i) a first targeting pattern into a field of view when the device is in indicia reading mode and (ii) a second targeting pattern into the field of view when the device is in CVAL mode (Liou, Figure 1; Liou, Figure 2; Liou, ¶0006, a counterfeit money detecting barcode scanner in accordance with the present invention comprises a body with a scanning light source, a lens and a CCD or CMOS image sensor inside. While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable. An ultraviolet light source located either in the direction injecting light source or reflecting light. The ultraviolet light source injects the ultraviolet beam directly to the front. While applying, users can press the identifying switch to inject the ultraviolet beam and identify whether the paper money is counterfeit or not), and 
wherein the optical assembly of the aiming subsystem include at least one of a diffractive optical element and a shaping optical element for creating the first targeting pattern and the second targeting pattern (Liou, ¶0011, an ultraviolet light source 15 located either in the direction injecting light source A or reflecting light B. The ultraviolet light source 15 injects the ultraviolet beam directly to the front … users can press the identifying switch 17 to inject the ultraviolet beam and identify whether the paper money is counterfeit).

As per claim 34, Liou discloses a method comprising: 
capturing an image of an item (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor … the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable); 
adjusting a mode of operation in a device, wherein the device is capable of operating in a first mode or a second mode (Liou, Figure 1; Liuo, Figure 2; Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register, which not only can scan the barcode label on goods but also can check the paper money received at the same time; Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function), and wherein adjusting the mode of operation is performed based on: 
processing at least one captured image of the plurality of images (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor); 
detecting presence or absence of an indicia item within the at least one captured image (Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function); 
in response to detecting the presence of the indicia item, operating the device in the first mode corresponding to an indicia-reading mode to read at least one indicia (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable); and 
in response to detecting the absence of the indicia item, operating the device in the second mode, wherein the second mode corresponds to a mode other than the indicia-reading mode (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function).
Liou does not explicitly disclose the following limitations as further recited however Lee discloses
capturing a plurality of images of an item (Lee, ¶0010, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liou to include the plurality of captured images as taught by Lee in order to provide a sufficient number of images for comparison with a database of images for currency valid (Lee, ¶0010).

As per claim 35, Liou and Lee disclose the method according to claim 34, wherein processing the at least one captured image of the plurality of images comprises: 
recognizing at least one of characters and features on a currency item (Lee, ¶0119, the controller 940 extracts a bill characteristic from the image photographed using the visible rays and determines the denomination of the bill by comparing the extracted bill characteristic with bill characteristics of the denomination database); 
identifying the currency item based on the recognized characters and features (Lee, ¶0010, determining a denomination of the bill by comparing the image photographed using the visible rays with a denomination database); and 
retrieving, from memory, one or more comparison standards for the identified currency item from a library of comparison standards (Lee, ¶0084, the portable terminal determines whether a bill is counterfeit by comparing the binary-coded corrected image, such as FIGS. 7B, 7D, and 7E, with the characteristics of the corresponding bills in the genuine bill database) and 
validating the currency item comprises one of: i) comparing the plurality of images to the one or more comparison standards, or ii) identifying one or more regions of interest on the currency item (Lee, ¶0084, the portable terminal determines whether a bill is counterfeit by comparing the binary-coded corrected image, such as FIGS. 7B, 7D, and 7E, with the characteristics of the corresponding bills in the genuine bill database); 
obtaining pixel levels from the one or more regions of interest from each image (Lee, ¶0087, FIG. 8A, the portable terminal compares a specific region of the binary-coded corrected image with regions included in the genuine bill database by reading from the pre-stored genuine bill database; Lee, ¶0091, FIG. 8B, a pixel group indicated by reference number 801 is a pixel group of the specific region of the genuine bill database and has a size of 7x7 pixels … A pixel group indicated by reference number 802 is a pixel group of the specific region of the binary-coded corrected image and has a size of 7x7 pixels); and 
comparing the pixel levels from the one or more regions of interest to the one or more comparison standards (Lee, ¶0092, The portable terminal determines a degree of a difference by comparing the pixel group 801 of the specific region of the genuine bill database and the pixel group 802 of the specific region of the binary-coded corrected image).

As per claim 38, Liou and Lee disclose the method according to claim 34, the method further comprising determining fitness of a banknote, wherein the determining the fitness of the banknote comprises at least one of: recognizing a denomination or series of the banknote; and/or detect at least one of: tears, holes, tape, and missing portions of the banknote; and/or determining an age of the banknote from the recognized denomination or series of the banknote (Lee, ¶0119, the controller 940 extracts a bill characteristic from the image photographed using the visible rays and determines the denomination of the bill by comparing the extracted bill characteristic with bill characteristics of the denomination database).

As per claim 42, Liou discloses a system comprising: 
an illumination subsystem (Liou, Abstract, the scan light source); 
an imaging subsystem (Liou, Abstract, the CCD or CMOS image sensor); and 
a processor communicatively coupled to the illumination subsystem and the imaging subsystem (Liou, ¶0006, computer), wherein the processor is configured to: 
control the imaging subsystem to capture an image of an item (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor … the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable); 
adjust a mode of operation of the system, wherein the system is capable of operating in either an indicia-reading mode or a currency validation (CVAL) mode (Liou, Figure 1; Liuo, Figure 2; Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register, which not only can scan the barcode label on goods but also can check the paper money received at the same time; Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function); 
detect presence or absence of an indicia item within at least one captured image (Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function); 
in response to detecting the presence of the indicia item, operate the system in the indicia-reading mode to read at least one indicia (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable); and 
in response to detecting the absence of the indicia item, operate the system in the currency validation (CVAL) mode to validate a currency item (Liou, Abstract, When the scan light source aims at and injects light beam to a barcode label, the reflected barcode label image is received and converted to digital signals by the CCD or CMOS image sensor; the digital signals will be stored or transmitted out for further usage. An ultraviolet light source is in the light injection or the reflected light direction; an independent switch can turn the ultraviolet light source on or off to detect counterfeit money; Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register; Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function).
Liou does not explicitly disclose the following limitations as further recited however Lee discloses
control the imaging subsystem to capture a plurality of images of an item (Lee, ¶0010, an image of a bill photographed using visible rays and an image of the bill photographed using infrared rays).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liou to include the plurality of captured images as taught by Lee in order to provide a sufficient number of images for comparison with a database of images for currency valid (Lee, ¶0010).

As per claim 43, Liou and Lee disclose the system according to claim 42, wherein the illumination subsystem is configured to produce an illumination that illuminates a field of view, and wherein the illumination subsystem is configured to produce the illumination based on one or more of a plurality of different spectral profiles (Lee, ¶0027, the portable terminal receives an image photographed using infrared rays, and an image photographed using visible rays; Lee, ¶0028, the portable terminal may irradiate infrared rays corresponding to various wavelengths to the bill; Lee, ¶0030, The portable terminal may sequentially or simultaneously receive the image photographed using the visible rays and the image photographed using the infrared rays; Lee, ¶0116, The camera 920 photographs an image of a bill using visible rays and an image of the bill using infrared rays).


Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee” as applied to claims 24 and 34 above, and further in view of Santhanam, Kamesh, et al. "Counterfeit currency detection technique using image processing, polarization principle and holographic technique." 2013 Fifth International Conference on Computational Intelligence, Modelling and Simulation. IEEE, 2013, hereinafter, “Santhanam”.

As per claim 30, Liou and Lee disclose the device according to claim 24, the device further comprising: 
an illumination subsystem comprising at least one light source (Liou, ¶0005, a counterfeit money detecting barcode scanner that has an ultraviolet light source with an independent switch. Users can have not only the normal barcode scanning operation but also the counterfeit money detecting function); 
an imaging subsystem comprising the image sensor (Liou, ¶0006, a counterfeit money detecting barcode scanner in accordance with the present invention comprises a body with a scanning light source, a lens and a CCD or CMOS image sensor inside. While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor).
Liou and Lee further disclose (Lee, Figure 10; Lee, ¶0030, the portable terminal may include a visible ray cut filter and an infrared ray cut filter; Lee, ¶0031, When the portable terminal receives a photographing instruction from a user, the visible rays cut filter and the infrared rays cut filter may sequentially suppress incident light through the light receiving device) but do not explicitly disclose the following limitations as further recited however Santhanam discloses
a first polarizer positioned in front of the at least one light source of the illumination subsystem; and a second polarizer positioned in front of the image sensor of the imaging subsystem (Santhanam, page 232-233, III. Polarization Analysis and Working, Since the currency is translucent, it is necessary to use a monochromatic laser more than 2mW to obtain a beam powerful enough for the photo detector to detect ... The polarization compensator is used to measure the circular and elliptical polarization. The 7 types of currencies require polarizer at different angles and this is achieved by using a servo motor controlled by the micro controller. Depending upon the data fed into the micro controller, the servo motor makes its movement and the appropriate polarization is achieved ... Since maximum intensity is obtained when the plane of polarization is parallel to the plane of vibration, this method is used to determine the genuineness of the currency. The light from the laser, after passing through the polarizer is passed through the currency ... the currency holder is aligned in such a way that it will be oriented along the Brewster's angle. The quarter wave plate will convert the elliptical polarization into linear polarization and the final output will be measured by the photo-transistor circuit and amplifier. The output directive determines whether the currency is genuine or not).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liou and Lee to include the polarizer as taught by Santhanam in order to provide an alternate means to enable detection of counterfeit currency (Santhanam, Abstract).

As per claim 40, Liou and Lee disclose the method according to claim 34 but do not explicitly disclose the following limitations as further recited however Santhanam discloses further comprising a step of calibrating the validation device, wherein the step of calibrating comprises: 
activating the validation device; capturing digital images of a calibration target using an illumination of a different spectral profile of a plurality of different spectral profiles for each digital image (Santhanam, page 232-233, III. Polarization Analysis and Working, The Indian currency is not made of paper but is a blend of paper and cloth ... The currency contains 30-40% cotton … When cotton is manipulated or subjected to various chemical processes in order to convert it into fiber, the cellulose I is converted to cellulose II or III or IV ... by measuring the polarization properties of cellulose I, II, III and IV, we can extend it to the property to the currency ... The 7 types of currencies require polarizer at different angles and this is achieved by using a servo motor controlled by the micro controller … the servo motor makes its movement and the appropriate polarization is achieved ... the currency holder is aligned in such a way that it will be oriented along the Brewster's angle ... The output directive determines whether the currency is genuine or not. The Brewster's angle will be different for different currencies (10, 20, 50, 100, 500, and 1000) and the servo mechanical arrangement will align the currency holder accordingly; Santhanam, page 233, IV. Spin Coating and Ellipsometric Analysis, the refractive index of the currency is found with which the Brewster’s angle of the currency is determined; Santhanam, page 234, V. Mathematical Verifications, A. Polarizability of cellulose); 
comparing the captured digital images to a set of standard values (Santhanam, page 231, II. UV Detection Using NI-IMAQ, The current image is compared with the images of the original currencies from the database); 
adjusting imaging parameters based on the comparison to obtain a set of calibrated imaging parameters, wherein each calibrated imaging parameter in the set of calibrated imaging parameters corresponds to a particular spectral-profile illumination; and storing the set of calibrated imaging parameters (Santhanam, page 231, II. UV Detection Using NI-IMAQ, The Indian currency is coated with special dyes that are visible only in UV light ... The images of the original currencies are fed to the computer at various angles ... The currency is initially placed on the holder which is driven by the servo mechanism and illuminated by the UV source. This currency is captured using an HD camera ... The current image is compared with the images of the original currencies from the database and if the currency is real the status glows green).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liou and Lee to include the calibration / standardization as taught by Santhanam in order to provide for a reliable mathematical means of detection of counterfeit currency (Santhanam, Abstract).


Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee” as applied to claim 24 above, and further in view of Perry et al., U.S. Patent No. 6,832,729, hereinafter, “Perry”.

As per claim 32, Liou and Lee disclose the device according to claim 24, but do not explicitly disclose the following limitations as further recited however Perry discloses further comprising a reference target configured to reflect a small amount of light from at least one light source to the image sensor, wherein a signal captured on the image sensor corresponding to the reference target is used to adjust exposure times and exposure ratio for the at least one light source (Perry, column 1, lines 36-41, Barcodes that fluoresce are referred herein as fluorescent barcodes. Fluorescent particles may also be embedded in media, such as currency, stock certificates, or bank notes; Perry, column 3, lines 23-67, The image capture module includes an adjustable aperture and at least one detector array, such as a color CCD array, for imaging light received through the aperture ... In the adjustable aperture is an iris wheel having multiple selectable positions of openings of different diameters ... the controller provides automatic focus by processing images received by the detector array to detect when the image is in focus and controls the focus mechanism to change the focal distance between the detector array and the lens until a focused (sharp) image is detected ... The user or controller may set the iris wheel in non-fluorescent imaging mode to provide a proper amount of light received by the detector array).
It would have been obvious to one skilled in the art before the effective filing of the claimed invention to modify the teachings of Liou and Lee to include the adjustable exposure as taught by Perry in order to provide a means to ensure that a focused image with a proper amount of light is provided for analysis (Perry, column 3, lines 23-67).

As per claim 33, Liou, Lee and Perry disclose the device according to claim 32, further comprising a light source sensing subsystem configured to provide a first signal indicative of: reference information used for adjusting intensity of the at least one light source (Perry, column 3, lines, The image capture module includes an adjustable aperture and at least one detector array, such as a color CCD array, for imaging light received through the aperture ... In the adjustable aperture is an iris wheel having multiple selectable positions of openings of different diameters ... the controller provides automatic focus by processing images received by the detector array to detect when the image is in focus and controls the focus mechanism to change the focal distance between the detector array and the lens until a focused (sharp) image is detected ... The user or controller may set the iris wheel in non-fluorescent imaging mode to provide a proper amount of light received by the detector array); and trigger for a shutter of the image sensor to turn on the at least one light source and open the image sensor's shutter based on a desired level to ensures proper exposure ratios for each spectral profile (Perry, column 7,lines 55-57, The detector array 86 has an electronic shutter which is programmable by the controller of the device 10; Perry, column 15, lines 49-52, Exposure control circuitry 219 represent typical electronics common to digital cameras to reset the electronic shutters (integrators) of the detector array 86 and to set the electronic shutter (exposure) time, under control by microprocessor; Perry, column 20, lines 39-44, the exposure (integration) time for the detector array 86 is set to 50 microseconds, but may be other values, so that sufficient light is received on the detector array for imaging and decoding. The exposure should be short enough to prevent any ambient light (including sunlight) from exposing the image).


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee” as applied to claim 34 above, and further in view of Brown et al., U.S. Patent No. 6,550,671, hereinafter, “Brown”.

As per claim 36, Liou and Lee disclose the method according to claim 34, wherein the method further comprises: 
communicating with a point of sale system (Liou, ¶0002, a counterfeit money detecting barcode scanner used with a cash register, which not only can scan the barcode label on goods but also can check the paper money received at the same time; Liou, ¶0006, While the scanning light source scans a barcode label, the reflected image can be converted to digital signals by the image sensor, the image sensor also stores, transfers the digital signals to a cashier register or a computer through a cable).  
Liou and Lee do not explicitly disclose the following limitations as further recited however Brown discloses  
if the validation determines the currency item as counterfeit, then acting to gather information from the currency item and/or a customer at the point of sale system (Brown, column 4, lines 25-35, Confirming authenticity includes detecting counterfeit bills using the scanned image of the bill or other means, such as ultraviolet detection, watermark detection, or magnetism detection; Brown, column 10, lines 31-36, If the bill is not determined by the computer 5 to be authentic, the computer 5 activates a silent alarm 7 to notify store managers and police authorities, and a surveillance camera 6 to record the likeness and actions of the purchaser providing the counterfeit bill in step 162), 
wherein acting to gather information from the currency item and/or the customer comprises at least one of: 
displaying a message on a display of the point of sale system requesting a valid identification from the customer; displaying a message on the display of the point of sale system requesting further testing of the currency item; capturing an image of the valid identification from the customer; and surreptitiously capturing an image of the customer using a camera that is communicatively coupled to the point of sale system (Brown, column 4, lines 25-35, Confirming authenticity includes detecting counterfeit bills using the scanned image of the bill or other means, such as ultraviolet detection, watermark detection, or magnetism detection; Brown, column 10, lines 31-36, If the bill is not determined by the computer 5 to be authentic, the computer 5 activates a silent alarm 7 to notify store managers and police authorities, and a surveillance camera 6 to record the likeness and actions of the purchaser providing the counterfeit bill in step 162).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the notification system as taught by Brown in the system of Liou and Lee in order to provide a notification and a video record of suspicious transactions (Brown, column 10, lines 27-36).


Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee” as applied to claim 34 above, and further in view of Christophersen, U.S. Publication No. 2003/0030785, hereinafter, “Christophersen”.

As per claim 37, Liou and Lee discloses the method according to claim 34, but do not explicitly disclose the following limitations as further recited however Christophersen discloses wherein the method is executed by the device, wherein the device has an optimal position for imaging the item, and wherein the method further comprises: 
analyzing the plurality of images for aligning the item with the device (Christophersen, ¶0057, aligning the image within the appropriate rectangle for the document as informed by its class); 
providing positioning feedback to a user (Christophersen, ¶0005, obtaining images of one or more parts of the document from radiation received from that part or those parts of the document in respective different wavelength bands; Christophersen, ¶0051, visible image 32 is processed 33 in a conventional manner to determine the skew, this process also involving finding the edges of the document; Christophersen, ¶0057, aligning the image within the appropriate rectangle for the document as informed by its class), 
wherein analyzing the plurality of images and providing positioning feedback to the user comprises at least one of: 
analyzing the plurality of images to determine the item's position relative to the optimal position and based on the analysis, providing positioning feedback to a user to facilitate an alignment of the item with the optimal position; and analyzing the plurality of images to determine if at least a portion of the item is obscured and based on the analysis, providing positioning feedback to a user indicating that the item is obscured (Christophersen, ¶0057, the use of edge tracing algorithms can be applied to the image to establish the position and size of any folds around the document edges … The folds can be found by checking for orthogonality). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to confirm the alignment of the document and detect the edges, position and size of any folds as taught by Christophersen in the system of Liou and Lee in order to determine the condition of the document (Christophersen, ¶0003).


Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee” as applied to claim 34 above, and further in view of Thirumalai R, Mukhopadhyay RD, Praveen VK, Ajayaghosh A. A slippery molecular assembly allows water as a self-erasable security marker. Scientific reports. 2015 May 5;5(1):1-1, hereinafter, “Thirumalai”.

As per claim 39, Liou and Lee disclose the method according to claim 34, but do not explicitly disclose the following limitations as further recited however Thirumalai discloses further comprising: 
applying chemical substance to the item before imaging the item illuminated with at least one of a plurality of different spectral profiles (Thirumalai, page 5, Application as security labels, The fluorescent assembly can be positioned on an appropriate place in the currency, which can be read as a blue emission. To check the authenticity, the blue fluorescent area needs to be touched with a wet finger or a mark should be made with water filled pen); 
analyzing the plurality of images to detect at least one unique feature corresponding to the chemical substance (Thirumalai, page 5, Application as security labels, water induced fluorescence colour change from blue to cyan … The letters in the stamp impression shows a blue fluorescence under a UV lamp, which upon contact with moisture changed to cyan ... The changes in emission were recorded by using a camera); and 
illuminating a particular spectral profile of the plurality of different spectral profiles to reveal at least one of: an imprinted pattern, text, or number based on the chemical substance (Thirumalai, page 5, Application as security labels, At the point of contact with water, a bright cyan image appears which can be instantly erased with a hot air gun. This blue to cyan colour change and its instant reversal to the original blue fluorescence is the signature of authenticity ... the use of our fluorescent molecular assembly for securing a hundred rupees Indian non-judicial document paper ... We made a stamp impression with letter written as “GOVT OF INDIA - ORIGINAL” over the document paper. The letters in the stamp impression shows a blue fluorescence under a UV lamp, which upon contact with moisture changed to cyan).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the fluorescent color change security marker as taught by Thirumalai in the system of Luoi and Lee in order to provide an additional means to determine the authenticity of an item (Thirumalai, Abstract).


Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., U.S. Publication No. 2003/0098350, hereinafter, “Liou”, in view of Lee et al., U.S. Publication No. 2013/0034290, hereinafter, “Lee” as applied to claim 34 above, and further in view of Cronin et al., U.S. Publication No. 2014/0009752, hereinafter, “Cronin”.

As per claim 41, Liou and Lee disclose the method according to claim 34, but do not explicitly disclose the following limitations as further recited however Cronin discloses wherein processing the at least one captured image of the plurality of images further comprises removing artifacts by normalizing pixels in the at least one captured image by average pixel value for the currency item based on an illumination having a spectral profile in near infrared (NIR) band (Cronin, ¶0061, An example of targeted wavelengths is illustrated in FIG. 18, which shows a first set of relatively narrow wavelengths "A" that may be used in the visible region, for example to accurately determine the color of a banknote's ink. A second set of wavelengths "B" of broader frequencies may be used in an infrared ("IR") region to determine an absence or presence of IR transparency; Cronin, ¶0065, One possible spectral range of interest may be examined by spanning from the ultraviolet to the near infrared by including LED wavelengths from 300 nm to 1700 nm; Cronin, ¶0103, Measurements taken over a large area of the note may be combined and averaged. This reduces the errors caused by faded ink and color variations; Cronin, ¶0106, Normalizing may be performed using a known model based on expected intensity of the paper and dark ink (i.e., by monitoring its reflectance). Normalization may be performed to compensate for faded inks, soiled paper, operational differences between LEDs and/or detectors, and associated amplifiers; Cronin, ¶0107, in the multi-spectral image normalization, images at each wavelength may be normalized by adaptively equalizing black and white levels).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liou and Lee to include the pre-processing of the captured images as taught by Cronin in order to authenticate and validate banknotes (Cronin, Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24, 26, 34, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,325,436. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24, 26, 34, 42 and 43 of the current application are anticipated by claims 1 and 2 of U.S. Patent No. 10,325,436 in that claims 1 and 2 of U.S. Patent No. 10,325,436 contain all the limitations of claims 24, 26, 34, 42 and 43 of the current application and are therefore not patentably distinct from claims 1 and 2 of U.S. Patent No. 10,325,436. 
Claims 24, 26, 34, 42 and 43 of the current application recite similar limitations as claims 1 and 2 of U.S. Patent No 10,325,436 as follows:
Current Application No. 17/452,861
U.S. Patent No 10,325,436
24. A device, comprising: a processor configured to: capture, via an image sensor, a plurality of images of an item; adjust a mode of operation of the device, wherein the device is capable of operating in either an indicia-reading mode or a currency validation (CVAL) mode; detect presence or absence of an indicia item within at least one captured image; in response to detecting the presence of the indicia item, operate the device in the indicia-reading mode to read at least one indicia; and in response to detecting the absence of the indicia item, operate the device in the currency validation (CVAL) mode to validate a currency item.

26. The device according to claim 24, wherein the device comprises an illumination subsystem configured to produce an illumination that illuminates the item in a field of view, and wherein is the illumination is produced having a spectral profile from a plurality of different spectral profiles.
1. A point of sale system, comprising: a cash register for registering and calculating transactions at a point of sale; a handheld imager communicatively coupled to the cash register, the handheld imager operable in either (i) an indicia reading mode for reading indicia as part of a checkout process or (ii) in a currency validation mode (CVAL mode) for validating currency as part of a checkout process; wherein in the CVAL mode, the handheld imager is configured to illuminate a currency item in a field of view with illumination flashes from one or more light sources each having a different spectral profile and directed generally away from the handheld imager and is configured to capture at least one image of the currency item for each illumination flash to obtain a plurality of digital images of the currency item illuminated by the different spectral profiles and comprising at least one of reflected and luminescent images for each of the one or more light sources having a different spectral profile flashed, and wherein in the indicia reading mode, the handheld imager is configured to capture a digital image of an indicia item in the field of view, and process the digital image to recognize and decode one or more indicia found in the digital image, the CVAL mode and the indicia reading mode each comprising a mode of operation of the handheld imager.

2. The point of sale system according to claim 1, wherein the handheld imager comprises processing circuitry and the mode of operation is set by signals from the processing circuitry, wherein the signals are generated by the processing circuitry in response to an analysis of the captured image.

Claims 34, 42 and 43 of the current application correspond to claims 1 and 2 of U.S. Patent No. 10,325,436.
The table above shows that although the corresponding claims are not identical, claims 24, 26, 34, 42 and 43 of the current application are not patentably distinct from the reference claims because the claims of the current application would be anticipated over the reference claims.

Similarly claim 24-26, 31, 34, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, 13-15 and 18 of U.S. Patent No. 11,282,323. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24-26, 31, 34, 42 and 43 of the current application are anticipated by claims 1, 3, 5, 10, 13-15 and 18 of U.S. Patent No. 11,282,323 in that claims 1, 3, 5, 10, 13-15 and 18 of U.S. Patent No. 11,282,323 contain all the limitations of claims 24-26, 31, 34, 42 and 43 of the current application and are therefore not patentably distinct from claims 1, 3, 5, 10, 13-15 and 18 of U.S. Patent No. 11,282,323. 
Claims 24-26, 31, 34, 42 and 43 of the current application recite similar limitations as claims 1, 3, 5, 10, 13-15 and 18 of U.S. Patent No 11,282,323 as follows:
Current Application No. 17/452,861
U.S. Patent No. 11,282,323
24. A device, comprising: a processor configured to: capture, via an image sensor, a plurality of images of an item; adjust a mode of operation of the device, wherein the device is capable of operating in either an indicia-reading mode or a currency validation (CVAL) mode; detect presence or absence of an indicia item within at least one captured image; in response to detecting the presence of the indicia item, operate the device in the indicia-reading mode to read at least one indicia; and in response to detecting the absence of the indicia item, operate the device in the currency validation (CVAL) mode to validate a currency item.

26. The device according to claim 24, wherein the device comprises an illumination subsystem configured to produce an illumination that illuminates the item in a field of view, and wherein is the illumination is produced having a spectral profile from a plurality of different spectral profiles.
1. A currency validation (CVAL) device, comprising: an illumination subsystem for illuminating a currency item in a field of view, wherein the illumination subsystem has a plurality of light sources, wherein each light source has a different spectral profile; an imaging subsystem having an image sensor and a first optical assembly; and a processor communicatively coupled to the illumination subsystem and the imaging subsystem, wherein the processor is configured to: activate the plurality of light sources in the illumination subsystem in a predefined sequence to illuminate the currency item with different spectral profiles; control the imaging subsystem to capture a plurality of images of the currency item, wherein each image of the plurality of images is associated with an illumination of the currency item with a different spectral profile, and wherein each image of the currency item represents a spectral response of the currency item to a spectral profile of a respective light source of the plurality of light sources of the illumination subsystem; and process the plurality of images to validate the currency item in a currency validation mode, wherein the CVAL device is capable of operating in either an indicia-reading mode or the currency validation mode, and wherein, to adjust a mode of operation, the processor is configured to: analyze at least one captured image for an indicia item; detect the presence or absence of the indicia item within the at least one captured image; wherein if the indicia item is detected in the at least one captured image, operate the CVAL device in the indicia-reading mode, wherein images are automatically acquired and processed to read indicia; and wherein if the indicia item is not detected in the at least one captured image or the currency item is detected in the at least one captured image, operate the CVAL device in the currency validation mode, wherein the images are automatically acquired and processed to validate the currency item.
25. The device according to claim 24, comprising a user-interface subsystem communicatively coupled to the processor for displaying at least one of: (i) a result of validation and (ii) feedback to facilitate positioning of at least one of: the validation device and the item.
3. The CVAL device according to claim 1, comprising a user-interface subsystem communicatively coupled to the processor for displaying at least one of: (i) a result of the currency validation and (ii) feedback to facilitate positioning of the currency item.
31. The device according to claim 24, comprising an aiming subsystem communicatively coupled to a mode-selection switch and having one or more aiming-light sources and an optical assembly for projecting (i) a first targeting pattern into a field of view when the device is in indicia reading mode and (ii) a second targeting pattern into the field of view when the device is in CVAL mode, and wherein the optical assembly of the aiming subsystem include at least one of a diffractive optical element and a shaping optical element for creating the first targeting pattern and the second targeting pattern
5. The CVAL device according to claim 4, comprising an aiming subsystem communicatively coupled to the mode-selection switch and having one or more aiming-light sources and a second optical assembly for projecting (i) a first targeting pattern into the field of view when the CVAL device is in indicia reading mode and (ii) a second targeting pattern into the field of view when the CVAL device is in CVAL mode.
35. The method according to claim 34, wherein processing the at least one captured image of the plurality of images comprises: recognizing at least one of characters and features on a currency item; identifying the currency item based on the recognized characters and features; and retrieving, from memory, one or more comparison standards for the identified currency item from a library of comparison standards and validating the currency item comprises one of: i) comparing the plurality of images to the one or more comparison standards, or ii) identifying one or more regions of interest on the currency item; obtaining pixel levels from the one or more regions of interest from each image; and comparing the pixel levels from the one or more regions of interest to the one or more comparison standards.
10. The method for CVAL according to claim 9, wherein the step of processing the images comprises: recognizing at least one of characters and features on the currency item; identifying the currency item based on the recognized characters and features; and retrieving from memory one or more comparison standards for the identified currency item from a library of comparison standards and the step of validating the currency item comprises one of: i) comparing the plurality of processed images to the one or more comparison standards, or ii) identifying one or more regions of interest on the currency item; obtaining pixel levels from the one or more regions of interest from each image; and comparing the pixel levels from the one or more regions of interest to the one or more comparison standards.
36. The method according to claim 34, wherein the method further comprises: communicating with a point of sale system; and if the validation determines the currency item as counterfeit, then acting to gather information from the currency item and/or a customer at the point of sale system, wherein acting to gather information from the currency item and/or the customer comprises at least one of: displaying a message on a display of the point of sale system requesting a valid identification from the customer; displaying a message on the display of the point of sale system requesting further testing of the currency item; capturing an image of the valid identification from the customer; and surreptitiously capturing an image of the customer using a camera that is communicatively coupled to the point of sale system.
13. The method according to claim 9, wherein the method further comprises: communicating with a point of sale system; and if the validation finds the currency item counterfeit, then acting to gather information from the currency item and/or a customer at the point of sale system.

14. The method according to claim 13, wherein the step of acting to gather information from the currency item and/or the customer comprises at least one of: displaying a message on a display of the point of sale system requesting a valid identification from the customer; displaying a message on the display of the point of sale system requesting further testing of the currency item; capturing an image of the valid identification from the customer; and surreptitiously capturing an image of the customer using a camera that is communicatively coupled to the point of sale system.
37. The method according to claim 34, wherein the method is executed by the device, wherein the device has an optimal position for imaging the item, and wherein the method further comprises: analyzing the plurality of images for aligning the item with the device; providing positioning feedback to a user, wherein analyzing the plurality of images and providing positioning feedback to the user comprises at least one of: analyzing the plurality of images to determine the item's position relative to the optimal position and based on the analysis, providing positioning feedback to a user to facilitate an alignment of the item with the optimal position; and analyzing the plurality of images to determine if at least a portion of the item is obscured and based on the analysis, providing positioning feedback to a user indicating that the item is obscured.
15. The method according to claim 9, wherein the method is executed by the CVAL device, wherein the CVAL device has an optimal position for imaging the currency item, and wherein the method further comprises: analyzing the plurality of captured images for aligning the currency item with the CVAL device; providing positioning feedback to a user, wherein analyzing the plurality of captured images and providing positioning feedback to the user comprises at least one of: analyzing the plurality of captured images to determine the currency item's position relative to the optimal position and based on the analysis, providing positioning feedback to a user to facilitate the alignment of the currency item with the optimal position; and analyzing the plurality of captured images to determine if at least a portion of the currency item is obscured and based on the analysis, providing positioning feedback to a user indicating that the currency item is obscured. 37. The method according to claim 34, wherein the method is executed by the device, wherein the device has an optimal position for imaging the item, and wherein the method further comprises: analyzing the plurality of images for aligning the item with the device; providing positioning feedback to a user, wherein analyzing the plurality of images and providing positioning feedback to the user comprises at least one of: analyzing the plurality of images to determine the item's position relative to the optimal position and based on the analysis, providing positioning feedback to a user to facilitate an alignment of the item with the optimal position; and analyzing the plurality of images to determine if at least a portion of the item is obscured and based on the analysis, providing positioning feedback to a user indicating that the item is obscured.
38. The method according to claim 34, the method further comprising determining fitness of a banknote, wherein the determining the fitness of the banknote comprises at least one of: recognizing a denomination or series of the banknote; and/or detect at least one of: tears, holes, tape, and missing portions of the banknote; and/or determining an age of the banknote from the recognized denomination or series of the banknote.
18. The method for validating the currency item according to claim 9, comprises determining fitness of a banknote, wherein the step of determining the fitness of the banknote comprises: recognizing the denomination or series of the banknote.


Claims 34, 42 and 43 of the current application correspond to claims 1 and 9 of U.S. Patent No. 11,282,323.
The table above shows that although the corresponding claims are not identical, claims 24-26, 31, 34, 42 and 43 of the current application are not patentably distinct from the reference claims because the claims of the current application would be anticipated over the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668